Citation Nr: 1144840	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-41 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for degenerative changes of the lumbosacral spine.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder.

4.  Entitlement to an increased disability rating for residuals of fractures of both mandibles.


REPRESENTATION

Appellant represented by:	Jan Dils, Esquire


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1961.

This case initially came before the Board of Veterans' Appeals (Board) from a February 2008 rating decision, issued in March 2008, by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO continued a noncompensable disability rating for fracture of both mandibles, found that no new and material evidence had been presented in order to reopen the Veteran's claim for entitlement to service connection for degenerative changes of the lumbosacral spine, and denied entitlement to service connection for PTSD.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and major depressive disorder and entitlement to an increased disability rating for residuals of fractures of both mandibles are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1977 rating decision, the RO denied the Veteran's claim for service connection for a back condition, as there was no evidence that the Veteran was treated for or diagnosed with degenerative changes in the low back in service and it was not shown on initial examination; the degenerative changes of the lumbar spine, diagnosed more than 15 years after service, had not been shown to have any relationship to his complaints in service. 

2.  Evidence received since the April 1977 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran has a current lumbar spine disability which is the result of an in-service motor vehicle accident.


CONCLUSIONS OF LAW

1.  The RO's April 1977 rating decision that denied the claim for service connection for a back condition is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received since the April 1977 decision is new and material and sufficient to reopen the claim for service connection for a back condition.  
38 U.S.C.A. §§ 5107(b); 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Degenerative changes of the lumbar spine were incurred as a result of active service.  38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, further assistance or notice is not required to aid the Veteran in substantiating his claims on appeal.  

Claims to reopen - Laws and regulations

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

In an April 1977 rating decision, the RO denied the Veteran's claim for service connection for a back condition, finding that there was no evidence that the Veteran was treated for or diagnosed with degenerative changes in the low back in service and it was not shown on initial examination.  The RO further found that degenerative changes of the lumbar spine, which were diagnosed more than 15 years after service, had not been shown to have any relationship to his complaints in service.  No new and material evidence was received within one year of this decision; indeed, no evidence was received during that period.  Cf. 38 C.F.R. § 3.156(b) (2011) (providing that new and material evidence received within the appeal period after a decision is considered to have been received in conjunction with that decision).  The Veteran was notified of the RO's decision but did not appeal, and the April 1977 decision, therefore, became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Pertinent new evidence that has been added to the record since the April 1977 denial includes copies of newspaper articles that provide details of an April 1958 motor vehicle accident in which the Veteran's father was killed and the Veteran and his sister were seriously injured.  These articles note that the Veteran suffered "a fractured jaw, multiple face lacerations, a chest injury and multiple contusions and abrasions."  In addition, a VA MRI conducted in January 2008 was interpreted as showing a compression deformity at L1, and the Veteran reported in his substantive appeal that he was evaluated for back pain in service and had no other back injuries since service.  This evidence pertains to the bases for the prior denial (absence of evidence of a back disability in service); and raises a reasonable possibility of substantiating the claim by showing that the Veteran sustained multiple, severe injuries in the accident which may have affected his lumbar spine.  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The Board is granting service connection for a low back disability; hence the evidence at least rises above the low threshold for getting an examination.

As new and material evidence has been received, the claim is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a back disability which is related to injuries he sustained in a motor vehicle accident in April 1958, when he was returning to active duty.  The accident was found to be in the line of duty.  

Private medical records show that the Veteran was admitted to the hospital on April 12, 1958, following a motor vehicle accident.  He was found to have a cerebral concussion, a compound fracture of his left mandible, a contusion of the larynx, a severe sprain of the neck, and a contusion and sprain of the right elbow and right shoulder with contusions and abrasions of both knees.  Initially, the Veteran had difficulty moving his legs; he was thought to potentially have suffered a spinal cord injury in his neck.  However, this was ruled out.  The Veteran remained hospitalized in the civilian hospital until April 21, 1958, when he was released.  

The Veteran's service treatment records reflect that, in January 1959, he reported that he had been in a motor vehicle accident the previous April and had that his back and neck hurt most of the time.  In May 1959, the Veteran was seen for chronic back pain.  His separation Report of Medical Examination reflected the examiner's notation that his spine was normal.

The Veteran was provided with a VA examination in March 1962.  He reported ongoing back pain with lifting that he felt was related to his motor vehicle accident in April 1958.  A contemporaneous x-ray did not reveal any gross abnormalities.  

He was provided with another VA examination in 1977, when he was found to have degenerative changes of the lumbosacral spine and limitation of motion and a possibility of a herniated nucleus pulposus at L4 to L5.  

A December 2007 VA neurology treatment record shows that the Veteran had chronic lower back pain, which he reported had started after his motor vehicle accident in 1958.  Veteran was assessed with lower back pain and a question of radiculopathy.  A January 2008 magnetic resonance imaging study (MRI) of the lumbar spine revealed a 50 percent compression deformity at L1 without acute marrow signal abnormality and multilevel ligamentum flavum and facet osteoarthropathy causing at most moderate canal stenosis and mild nerve impingement at the L3 to L4 and L4 to L5 levels.  

A March 2008 psychiatric treatment record shows that the examiner found that the Veteran's back pain, which he reported was a result of his motor vehicle accident in 1958, was a stressor for him.

Based on the evidence of record, and resolving any reasonable doubt in favor of the Veteran, service connection is warranted for the Veteran's lumbar spine disability.  While the Veteran's service treatment records and the 1962 examination report do not show any definitive diagnosis of a back disorder, they do reflect his reports of low back pain.  In fact, the record reflects that the Veteran has consistently, during service and since his discharge from active duty, reported that he had lower back pain which began after the 1958 motor vehicle accident.  As noted above, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  The Veteran is competent to provide this evidence and his reports are credible, as there is nothing in the record which contradicts his reports.  Layno, 6 Vet. App. at 469.  By 1977, he had degenerative changes of the lumbosacral spine and limitation of motion.  He currently has a diagnosis of a 50 percent compression deformity at L1 without acute marrow signal abnormality and multilevel ligamentum flavum and facet osteoarthropathy causing at most moderate canal stenosis and mild nerve impingement at the L3 to L4 and L4 to L5 levels.

Based on his documented back pain in service, reports of ongoing back pain since his in-service motor vehicle accident in April 1958; and his currently diagnosed low back disability; service connection is granted.  Savage, 10 Vet. App. at 495-96.


ORDER

As new and material evidence has been received, the claim for service connection for a back disability is reopened, and the appeal is, to this extent, granted.

Service connection for a variously diagnosed low back disability is granted.


REMAND

Residuals of the Veteran's mandible fracture have been evaluated as noncompensable under 38 C.F.R. § 4.150, Diagnostic Code 9904 for malunion of the mandible.  A note under Diagnostic Code 9904 indicates that the degree of displacement is dependent upon the degree of motion and relative loss of masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 9904.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

A February 2008 VA examiner noted that the Veteran had temporomandibular joint (TMJ) soreness of the left joint that began sometime after the mandible fracture.  While there was no limitation of motion at the TMJ articulation, the examiner diagnosed status post bilateral fracture of the mandible and compromised function of the right TMJ, secondary to the subcondylar fracture.   

Based upon this report, another pertinent Diagnostic Code for consideration of the Veteran's service-connected residuals of fractures of both mandibles is Diagnostic Code 9905, pertaining to limitation of motion of the TMJ articulation. 

The examiner noted that there was some functional limitation of the right TMJ, due to his in-service injury, but did not comment on the Deluca factors noted above or loss of motion due to pain, whether the Veteran had flare-ups and, if so, to what extent these caused additional limitations to his TMJ articulation. 

The Veteran has not been provided with a VA examination to determine whether he has a psychiatric disorder which is related to active service, to include his April 1958 motor vehicle accident, which claimed the life of his father.  Service treatment records show that the Veteran was treated for depression in April 1961.  VA medical records show that the Veteran has a current diagnosis of major depressive disorder, which might be secondary to his now service connected back pain.  The Veteran has met the criteria for a VA examination to determine the etiology of his current psychiatric disorder.  Such an examination is needed to determine the relationship between the current psychiatric disability and service, including the service connected back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current level of impairment due to the service-connected residuals of fractures of both mandibles.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of the TMJ articulation should be reported in millimeters (mm).  The examiner should determine whether the TMJ articulation is affected by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion or functional loss due to any weakened movement, excess fatigability, or incoordination, particularly during flare-ups described by the Veteran.  Any loss of function on repetitive movements should be noted.

If there is pain on motion, the examiner should report the point in the range of motion when the pain limits motion.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

A complete rationale should be given for all opinions and conclusions expressed.

2.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disability is related to service.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability had its onset in service; is related to the Veteran's in-service motor vehicle accident; or is otherwise the result of a disease or injury in service.  

In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability has caused or aggravated his psychiatric disorder beyond the natural progression of the illness.

If the low back disability aggravated the psychiatric disability, the examiner should note whether the baseline level of severity of the psychiatric disability is established by medical evidence created before the onset of aggravation; or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the psychiatric disability.  

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner should consider and discuss the Veteran's in-service treatment for depression.

The examiner is advised that the Veteran is competent to report on his symptoms and history of psychiatric problems; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions sought in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


